DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 43-45, 49-51 and 61-74 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the remarks filed on 4/29/2021; specifically the remarks with respect to the Chiang reference on pages 10-11.
In regards to the claims, the cited prior art fails to teach, in addition to the claimed subject matter as a whole, especially having the PDCCH divided as the first preset resource range which is dynamic and the second preset resource range which is pre-scheduled (examples of the division are shown in figures 2B-2J).
Prior art Mallik et al. (US Publication 2016/0128028 A1) teaches, in figure 3B, a PDCCH divided in a fast and slow PDCCH. Mallik however fails to teach the PDCCH divided as the first preset resource range which is dynamic and the second preset resource range which is pre-scheduled.
Prior art Ng et al. (US Publication 2014/0119266 A1) teaches in figure 6 a subframe configuration with E-PDCCH PRBs in the PDSCH region.
Prior art Akihiko et al. (EP 2106057 A1) teaches, distributed mapping for users control signaling (see figures 1-3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466